Title: To James Madison from the Tammany Society of Brookhaven, Long Island, 21 October 1811 (Abstract)
From: Tammany Society of Brookhaven, Long Island
To: Madison, James


21 October 1811. The society’s members have deemed it expedient to address JM “at the present very critical time & posture” of public affairs and to express their confidence in his talents and patriotism. “We are not unmindful of [the] enviableness of our condition.… Nor have we been idle Spectators of those events w⟨hich⟩ threaten our peace & hazzard our rights as an independent nation.” They express indignation at the repeated insults the country has sustained from the European belligerents and resolve “to stand by & defend the measures of our Goverment in a redress of wrongs, a reperation [sic] for the past & a security for the future.” They are pleased to note “some symtoms of returning justice on the part of France instanced in the repeal of her unjust & iniquitous Decrees against Neutral Commerce” but regret “the want of a similar disposition on the part of Great Britain—Who from the infamous & unprovoked murder of Pierce to the present time have been guilty of repeated outrage.” The ocean “has been constantly infested by her piratical forces, in violation of every principle of national Law. By them our people have been murdered—our property seized & condemned, our Seamen impressed & enslaved, our sovereignty invaded & our Government openly vilified & insulted—Justice has in reality been stricken from the Catalogue of their virtues.”
JM’s constant exertions to make an “honorable accommodation” are proof of his sincere regard for the best interests of the country. They regret “the disposition, which has for a length of time been manifested by a portion of our fellow Citizens [who are] endeavoring to counteract & render abortive, the wisest & most salutary measures of Goverment. These attempts it is our imperious duty to oppose so far as they tend to tarnish our reputation or hazzard our peace & national Independence.”
“While we reflect upon … the prospect which exists of being compelled ultimately to engage in the ‘unprofitable contest’ as the only alternative by which redress can be obtained, we embrace this opportunity of assuring you & our fellow Citizens generally of our sincere approbation of the measures of your administration—our attachment to the invaluable principles of our Goverment & our fixed resolution to exert every faculty of our nature, in vindication & support of all such measures as shall be judged expedient for the attainment of ample & complete atonement for the accumulated wrongs which our Country has sustained.”
